           Case 1:19-cv-04480-VSB Document 25 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                           7/13/2020
ALEX DEJESUS,                                             :
                                                          :
                                         Plaintiff,       :
                                                          :      19-CV-4480 (VSB)
                           -against-                      :
                                                          :           ORDER
STEPHANIE RUDOLPH, Commission of                          :
Human Rights, et al.,                                     :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On April 20, 2020, Defendants filed a motion to dismiss the amended complaint. (Doc.

20.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service

of a motion under Rule 12(b) to amend the complaint once as a matter of course. However,

Plaintiff has neither amended his operative complaint in response to Defendants’ motion to

dismiss nor opposed the motion. It is well established that a “court may, and generally will,

deem a claim abandoned when a plaintiff fails to respond to a defendant’s arguments that the

claim should be dismissed.” Tribble v. City of New York, No. 10 CIV. 8697 JMF, 2013 WL

69229, at *3 (S.D.N.Y. Jan. 3, 2013) (internal quotation marks omitted); see also Robinson v.

Fischer, No. 09 Civ. 8882(LAK)(AJP), 2010 WL 5376204, at *10 (S.D.N.Y. Dec. 29, 2010)

(collecting cases).

        On May 20, 2020, I entered an Order directing Plaintiff to either file an amended

complaint or file a memorandum of law in opposition to Defendants’ motion to dismiss no later

than May 29, 2020. Plaintiff was warned in that Order that failure to amend the operative

complaint or oppose Defendants’ motion would result in dismissal of this action for failure to
          Case 1:19-cv-04480-VSB Document 25 Filed 07/13/20 Page 2 of 2




prosecute. After granting Plaintiff an extension of the deadline to respond to Defendants’ motion

to dismiss, Plaintiff still failed to comply with my Order. Furthermore, counsel for Plaintiff

represented during two separate phone calls with chambers staff that he would file a status

update, but counsel has still failed to comply with this representation. Accordingly, it is hereby:

       ORDERED that Plaintiff shall either file an amended complaint or file a memorandum of

law in opposition to Defendants’ motion to dismiss no later than July 17, 2020. Plaintiff is

warned that failure to amend the operative complaint or oppose Defendants’ motion will result in

immediate dismissal of this action for failure to prosecute.

       IT IS FURTHER ORDERED that no requests for extension of the July 17, 2020 deadline

will be granted absent exceptional circumstances.

SO ORDERED.

Dated: July 13, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
